On October 29, 2012, the Defendant was sentenced to Twenty (20) years in the Montana State Prison for the offense of COUNT II: aggravated assault, a felony.
On May 2, 2013, the Defendant’s Application for review of that sentence was to be heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant was present. However, his Attorney of Record, Lane Bennett, was not present. The State was not represented.
Before hearing the Application, the Defendant was questioned by Judge Loren Tucker, Chairperson of the Division, as to the whereabouts of his Counsel. The Defendant stated he believed Mr. Bennett was going to represent him at today’s hearing. The Defendant further stated that he wanted to be represented by legal counsel for his sentence review hearing.
Therefore, it is the unanimous decision of the Division that the Application for Review of Sentence shall be continued to August 1, 2013, at a time to be later determined, so that the Defendant can secure legal representation.
Done in open Court this 2 nd day of May, 2013.
*41Chairperson, Hon. Loren Tucker, Member Hon. Brad Newman and Member Hon. Kathy Seeley.